Citation Nr: 1414878	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service connected status-post fracture of the right distal fibula. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service connected status-post fracture of the right distal fibula.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service connected status-post fracture of the right distal fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1983 to January 1984.

These matters come before the Board of Veterans Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which granted the Veteran's claim for an increased rating for a status-post fracture of the right distal fibula and assigned a rating of 30 percent.  In addition, his claims for service connection for a left ankle condition and a bilateral knee condition were denied.  The Veteran filed a Notice of Disagreement in September 2007.  Then, in January 2008, the RO issued a Statement of the Case.  The Veteran perfected his appeal with a Form 9 in February 2008.  The Veteran testified before a Decision Review Officer (DRO) at an April 2008 hearing.  A hearing transcript has been associated with the claims file.  The appeal was sent to the Board.  The Board decision, which was issued in November 2011, increased the Veteran's rating to 40 percent for status-post fracture of the right distal fibula and remanded the remaining service connection claims.  The RO issued a Supplemental SOC in August 2012. 

The RO denied entitlement to service connection for a bilateral ankle condition in an unappealed September 1984 rating decision. The instant claim for service connection for a left ankle condition is based on a new diagnosis (i.e., a left ankle sprain), and must be adjudicated without regard to prior the denial that did not consider that diagnosis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the claim for service connection for a left ankle disability, to include a left ankle sprain, constitutes a new claim and must be decided without regard to the prior denial of service connection for a bilateral ankle condition.  Id.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's current left ankle disability is related to his service connected status-post fracture of the right distal fibula. 

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's current left knee disability is related to his service connected status-post fracture of the right distal fibula. 

3.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's current right knee disability is related to his service connected status-post fracture of the right distal fibula.  


CONCLUSIONS OF LAW

1.  The Veteran's current left ankle disability is proximately due to service-connected status-post fracture of the right distal fibula.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013).

2.  The Veteran's current left knee disability is proximately due to service-connected status-post fracture of the right distal fibula.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The Veteran's current right knee disability is proximately due to service-connected status-post fracture of the right distal fibula.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends he is entitled to service connection for a left knee disability, a right knee disability, and a left ankle disability, to include as secondary to a service connected status post fracture of the right distal fibula.  Specifically, he asserts that because of the problems associated with his service-connected right distal fibula disability, he has placed increased weight and pressure on the other joints, which has caused the disabilities in his left ankle and his bilateral knees.  

Service personnel records are silent for complaints regarding any bilateral knee or left ankle pain.  The Board notes that the Veteran was treated and discharged for a right distal fibula fracture, for which he is now service-connected.  

The Board notes that the Veteran underwent bilateral triple arthrodeses surgery prior to service.  In a May 2001 private treatment note, the Veteran reported sustaining a left knee and left ankle injury after slipping on a tile floor and falling while at work.  In July 2001, he underwent a left knee arthroscopic surgery, during which the surgeon performed a medial menisectomy, chrondoplasty of medial femoral condyle, and loose body removal.    

A March 2007 opinion from the Veteran's treating VA physician, Dr. K. S., stated that the cause of the Veteran's foot pain was "surmised" to be peripheral neuropathy due to his diabetes and chronic renal failure as well as his in-service injury.  In August 2007, Dr. K.S. submitted a statement that opined "the pain [the Veteran] experiences in both his lift and right knees is likely to be aggravated by his right ankle problem."  He also stated that the left ankle pain experienced by the Veteran is "more likely to be due to arthritis developed from prior surgery and diabetic neuropathy."

On VA examination in January 2008, the Veteran stated that he had dull, constant, pain in both knees and both ankles and that he could barely walk.  He reported weakness, stiffness, swelling, instability, locking, and fatigability; he denied any heat, redness, dislocation, and recurrent subluxation.  He reported flare ups brought on by weight bearing and weather changes.  He indicated to the examiner that he has had to cut back on about 95% of his activity and that it takes "twice as long to do anything."  He also reported using crutches since he had a foot ulcer; he also had bilateral knee sleeve braces, a cane, and corrective shoes.  The examiner found that there was no evidence of inflammatory arthritis.  He also found objective evidence of painful motion.  He also reported objective evidence of instability, weakness, tenderness, abnormal movement, and guarding of movement bilaterally.  He found no evidence of edema, effusion, redness, and heat.  Range of motion testing showed that the Veteran's left knee had flexion to 100 degrees and full extension; his right knee had flexion to 110 degrees and full extension.  There was no laxity, no Lachman's instability, and no McMurray's instability in either knee.  Finally, the examiner explained that the Veteran's range of motion was additionally limited in both knees by fatigue, lack of endurance, weakness, due to the above-described symptoms.  

With regard to his ankle disability, the Veteran also reported a dull constant ache with sharp pains when he moves too quickly.  He also stated that he feels unstable because his knees and ankles are weak.  He reported stiffness, swelling, locking, and fatigability and reported the same effects on his ability to work as a truck driver.  He described pain during flare ups, and that over activity, walking, and weight bearing are the precipitating events for the flare ups.  He walked with crutches due to the left foot ulcer and also reported using a cane; he did not use a brace.  The examiner noted asthrodesis surgery that the Veteran had when he was 16.  The Veteran denied any additional surgeries or injuries.  Three views of the left food were obtained.  The examiner found a mild "diffuse osteopenia" and osteoarthritic change of the first metatarsal phalangeal joint.  He also found osteophytes at the dorsal margin of the mid-foot, metallic clips projecting over anterior calcaneus, and apparent bony fusion of talocalcaneal articulation.  His impression was severe degenerative change of the first metatarsophalangeal joint and fusion at the calcaneocuboid joint.  

The examiner opined that the bilateral knee pain was not likely related to his service-connected right ankle fracture, but rather that the arthritic changes in the bilateral knees is contributing to the bilateral knee pain.  He found that the Veteran's limitations are due to significant neuropathy in his lower extremities; he also stated that the Veteran's left foot ulcer was related to his diabetes mellitus type II.  

Then, in May 2008, Dr. K.S. submitted another statement regarding the Veteran's chronic knee and ankle pain.  The physician stated that the Veteran's right ankle condition "has caused a long-standing gait disturbance which exerts extra stress on the other joints in his lower extremities."  He opined that the pains in the Veteran's left ankle and bilateral knees are as likely as not due to his service connected right ankle condition.  

In May 2008, the Veteran was provided another VA joints examination for his claims of service connection for his bilateral knees and his left ankle.  The examiner reviewed the claims file and described the Veteran's medical and occupational history, including the bilateral triple arthrodeses that the Veteran underwent prior to service and the May 2001 left knee injury.  

The Veteran reported continued pain and problems with his bilateral knees.  He stated that the precipitating events causing increased pain are over activity, walking, and weight-bearing.  He said that rest and pain medications help to alleviate the pain.  He also reported using a cane for ambulation and was wearing bilateral knee braces.  The examiner found tenderness to palpation bilaterally at the patellofemoral joint line; he found no redness, warmth, or effusion.  Upon range of motion testing, the Veteran had flexion to 120 with pain beginning at 90 and full extension, bilaterally.  Both knees were painful on motion and the range of motion is additionally limited by pain, fatigue, weakness, stiffness, and lack of endurance on repetitive motion testing.  The examiner found that the Veteran lost approximately 25% of his range of motion after repetition.  

Regarding the Veteran's left ankle, the Veteran reported continued, pain, weakness, stiffness, instability, and fatigability.  The Veteran had a crutch, a cane, corrective shoes, and a brace on his ankle.  He said that he is limited to walking or standing for less than 20 minutes, cannot run or jog, and avoids stairs.  The examiner found that the Veteran had an antalgic gait and supported his weight with the cane.  He also indicated that the Veteran had extreme difficulty changing position from seated to standing.  There was no objective evidence of effusion, instability, redness, or heat.  There was tenderness at the lateral right and medial malleolus and the Veteran had difficulty inverting and everting his entire foot due to pain.  Range of motion testing indicated that the Veteran had dorsiflexion to 10 degrees with pain at 10, plantar flexion was to 15 degrees with pain from 10 to 15 degrees, eversion to 5 degrees, and inversion to 5 degrees with pain at the end.  The joint was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after repetitive motion testing, with additional functional loss at 25-30% with weight bearing, due to pain.  The examiner reported that the x-rays of the foot confirmed degenerative joint disease and post-surgical changes.  He also found mild diffuse osteopenia with osteoarthritis changes.  

The examiner opined that the Veteran's left ankle and bilateral knee disabilities are likely related to the service-connected right ankle condition.  The examiner explained that the Veteran had a "multiplicity" of medical problems that are causing the functional limitations of his bilateral lower extremities.  He also indicated that the Veteran had additional weight bearing on the left ankle.  Then, the examiner noted the chronic gait problems and stated that the altered gait due to right ankle surgery is likely to result in pain in the left ankle and bilateral knees as major weight bearing joints.  

The Veteran was provided another VA examination in January 2012 regarding the left ankle and bilateral knee disabilities.  The examiner recited the Veteran's medical history, including the bilateral triple arthrodeses that he had in 1974 or 1975, prior to entering service.  The Veteran also discussed the right lateral ankle fracture that he incurred while in service and denied any other ankle, foot, or lower leg injuries during service.  The Veteran reported experiencing left ankle pain in 1999-2000 that he attributed to his abnormal gait.  The Veteran denied flare ups in his ankle.  On range of motion testing, the Veteran had plantar flexion to 10 degrees and plantar dorsiflexion to 5 degrees, with no objective evidence of painful motion for either test, with no additional loss on repetitive motion testing.  The x-ray findings showed arthritis and ankylosis in both ankles.   

Regarding the Veteran's bilateral knee condition, the again reported flare ups caused by prolonged standing and walking.  Range of motion testing showed the Veteran had flexion to 90 degrees, with objective pain at 60 degrees; the Veteran had extension to 0 degrees in the right knee.  The Veteran had flexion to 120 degrees, with pain starting at 90 degrees, and full extension in the left knee, with no additional loss was shown on repetitive use testing.  The Veteran used a cane and braces as ambulatory devices.  

The examiner opined that the Veteran's left ankle and bilateral knee osteoarthritis is not at least as likely related to or caused by service.  In his rationale, he stated that triple arthrodeses, which the Veteran underwent at age 17, lead to a "greater incidence and progression of subsequent ankle degenerative changes than in the general population" and that there was "insufficient objective medical evidence to support the same opinion for the incidence of or progression of knee conditions" as a result of that type of surgery.  He opined that there is "insufficient objective medical evidence available to support an opinion that the [V]eteran's 6 months of active duty military made any contribution whatsoever to the [V]eteran's current left ankle or bilateral knee conditions."  He also found that it is not at least as likely as not that the Veteran's service-connected status post fracture of the right distal tibia caused any disorder of the bilateral knees or left ankle.  In his rationale, the examiner stated that the there is "insufficient objective medical evidence... to substantiate a claim that right and/or left knee disorders or disorders of the opposite ankle occur at a greater incidence or progress at a greater rate in patients with stable ankle fractures than in the general population." 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place lower probative value on the January 2012 VA medical opinion.  The examiner essentially found that the Veteran's bilateral knee disability and left ankle disability is not as least as likely as not due to service or the Veteran's service-connected right ankle disability.  However, he provided no clear rationale as to why he determined that to be the case; specifically, he repeatedly stated that there was "insufficient objective medical evidence" to determine the etiology of the Veteran's bilateral knee disabilities and left ankle disability.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  The Board also assigns less probative weight to the opinion of the January 2008 VA examination because the rationale did not fully explain the opinion the examiner gave.  Specifically, the examiner determined that the Veteran's bilateral knee pain was due to degenerative changes, but he did not offer an opinion or explanation as to the etiology of the Veteran's arthritic changes.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The Board assigns greater weight to the August 2007 and May 2008 opinions from Dr. K.S. as well as the May 2008 VA examination opinion.  The Board notes that each of these opinions relied on the biomechanical changes to the Veteran's bilateral lower extremities due to the right ankle disability to determine that the right ankle disability contributed to the Veteran's disabilities of the bilateral knees and left ankle.  Resolving all reasonable doubt in favor of the Veteran, the Board accordingly finds the August 2007 and May 2008 opinions from Dr. K.S. and the May 2008 VA medical opinion to be the most probative and persuasive as to whether the Veteran's left ankle and bilateral knee disabilities were due to his service-connected right ankle disability. 

Given the above, the evidence is at least in relative equipoise; and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for the Veteran's bilateral knee disabilities and left ankle disability, due to his service-connected status-post fracture of the right distal fibula, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  Service connection for a left ankle disability, to include as secondary to service connected status-post fracture of the right distal fibula, is granted.

2.  Service connection for a left knee disability, to include as secondary to service connected status-post fracture of the right distal fibula, is granted.

3.  Service connection for a right knee disability, to include as secondary to service connected status-post fracture of the right distal fibula, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


